In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-123 CV

____________________


ROY E. ADDICKS, JR., Appellant


V.


CATHERINE M. ADDICKS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 03-01-00775-CV




MEMORANDUM OPINION (1)
	Roy E. Addicks, Jr. appeals the final decree in a suit for divorce.  The appeal is
submitted on the record of the indigence hearing because the trial court sustained contests
filed by the district clerk and the court reporter.  See In re Arroyo, 988 S.W.2d 737 
(Tex.1998).

	The appeal was submitted without briefs because the appellant failed to file his brief
by the October 1, 2004, due date.  See Tex. R. App. P. 38.8(a)(2). The appellant did not
request an extension of time to file the brief.  See Tex. R. App. P. 38.6(d).  On October
27, 2004, we notified the parties that the appeal would be advanced without oral argument.
See Tex. R. App. P. 39.9.   
	We have reviewed the record for fundamental error, and find none.  The judgment
of the trial court is affirmed.
	AFFIRMED.
								PER CURIAM

Submitted on November 17, 2004
Opinion Delivered December 2, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.